Citation Nr: 1026254	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the lumbar spine, claimed as spondylosis.

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION


The Veteran had active service from April 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board previously remanded this matter in May 2008.  

The appeal is  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board previously remanded this matter in May 2008.  The 
remand requested that the AMC/ RO attempt to obtain outstanding 
medical records from Desert Orthopedic Center and schedule the 
Veteran for a VA examination of his lumbar spine. 

Pursuant to the Board's remand, the AMC  scheduled a VA 
examination and informed the Veteran of the examination by letter 
dated in April 2009.  Documents in the claims file reflect that 
the Veteran failed to report for the scheduled examination.  

By letter dated in September 2009, the AMC requested that the 
Veteran provide authorization and consent for the release of 
medical records.   The Veteran did not respond to the request.  

The Veteran also did not respond to the May 2010 Supplemental 
Statement of the Case (SSOC).   

The Veteran's last written communication with the RO was received 
in May 2006.   Given the lack of response to the RO's letters and 
the Veteran's failure to report for the VA examination, the Board 
finds that a remand is necessary to determine the Veteran's 
current address.  If the Veteran's current address is 
successfully verified, the AMC/ RO should then attempt to re-
schedule the VA examination and to obtain the outstanding 
records.  



Accordingly, the case is REMANDED for the following action:

1.	The AMC/ RO should attempt to verify the 
Veteran's current address.  The AMC/RO 
should contact the Veteran by at the 
telephone number and e-mail address 
provided on his claim form.  The AMC/ RO 
should also contact the nearest relative 
listed on the claim form if attempts to 
contact the Veteran are unsuccessful.   
All attempts to contact the Veteran should 
be documented in the claims file. 

2.	If the Veteran's address is verified, the 
AMC/ RO should then re-send the notice 
requesting authorization for medical 
records from Dr. Basswitz at Desert 
Orthopedic Center.

3.	If the Veteran's address is verified, the 
AMC/ RO should reschedule the Veteran for 
a VA examination of his back and provide 
the Veteran with notice of the scheduled 
examination.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination.  The 
examination report should indicate that 
the claims file was reviewed.  

4.	The VA examiner should diagnose any 
disability of the lumbar spine.  The 
examiner should provide an opinion as to 
whether the Veteran's pre-existing lumbar 
spine disability underwent a permanent 
increase in severity during service.  If 
so, was such increase due to the natural 
progression of the disease?  The examiner 
should provide a detailed rationale for 
the opinion. 

5.	Following the completion of the requested 
actions, the AMC/ RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran a supplemental 
statement of the case and afford him an 
applicable opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


